Title: To Thomas Jefferson from Robert Smith, 10 December 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir!
            Nav Dep 10 Decr 1802
          
          By the accompanying package, you will perceive, that the statements called for by the House of Representatives, in their resolution of the 5th. May, have been duly prepared, so far as the resolution respects this Department. Before I forward these statements to the Speaker, I deem it proper to submit them to you. 
          I have the Honor to be, with the greatest respect & esteem Sir, your mo ob st
          
            Rt Smith
          
        